\OOO\]O\U!-l>b~)l\.))-¢

l\)l\)l\~)l\)l\)l\)l\)l\)[\)»-\r-¢»-\»-¢r-d)-¢»-A»-\,_i»_¢
OO\]O\U`l-Bb~)l\)l-‘O\OOO\]O\U`ILWNP_‘C>

 

Case 2:18-CV-Ol714-DGC Document 27 Filed11/05/18 Pag§aéeof§)fell

Craig R. Brittain
8625 E. Sharon Dr.
Scottsdale, AZ, 85260
(602) 502-5612

craig@brittainforsenate.com

  

RECEIVED ,__

NOV 0 5 2018
CLERK u s D\sm\cT couRT

D\SE §§ oF AmzoNA

IN UNITED STATES DISTRICT COURI`
FOR THE DISTRICT OF ARIZONA

  
       
       

craigrbrittain@gmail.com

CRAIG R. BRITTAIN, an individual . _18_01,714_PHX_D
and US Senate candidate in Arizona in No CV GC

lEl ' ‘
the 2018 Federa ectlons, RESP()NSIVE

BRITTAIN FOR Us sENATE, MEMORANDUM
a Principal Campaign Committee,
(And en behalf of en Similerly effeeted MOTION TO COMPEL

users of Twitter).
REQUEST FOR HEARING
Plamtlff($)» CERTIFICATIQN 0F RULE 37
COMPLIANCE

VS . PROPOSED ORDER

TWITTER, INC., a California

corporation

Defendant.

I. PROLOGUE: RESPONSIVE MEMORANDUM, REQUEST FOR
HEARING, MOTION TO COMPEL, CERTIFICATION OF RULE 37
COMPLIANCE, PROPOSED ORDER

Plaintiff files this Responsive Memorandum, Motion to Compel, Request for
Hearing, Certiflcation of Rule 37 Compliance and Proposed Order, in regards
to Defendant's Motion to Transfer and Declaration (22, 23).

 

 

 

\OOO\]O\U\-l>u)l\)*-‘

l\)l\)l\)l\)l\)l\)l\)[\)[\)\~)-‘»-a)-‘»-a)-‘»-\)-»_\r-‘
OO\]O\M-PUJN'-‘O\QOO\]O\Ul-I>WN*-‘O

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page §,§)§eléofll

II. FACTS REGARDING DOCUMENT 22, MOTION TO TRANSFER

l. ln 22, II. A Defendant claims that Plaintiff “agreed to the terms” and
also alleges that Plaintiff committed the first breach of contract. However, no
evidence of a breach of contract by Plaintiff has been provided by the
Defendant. In 22, IV. D Defendant claims that “nothing in... [the Amended
Complaint] suggests fraud”. This is factually incorrect. The principal
gravamen, or thrust of Plaintiff‘s Amended Complaint (13) is that the entirety
of the contract is invalid and that the Def`endant (1) has no jurisdiction, having
stated in writing and verbal communication countless times that its service is
“a public utility, like water or electricity (CEO Dick Costolo used this phrase
regularly between 2008-2010 and CEO Jack Dorsey has used it regularly
between 2011 and Present)”, (2) wrote an invalid and unconscionable contract
according to In.'re Zappos, in order to avoid legally required arbitration which
includes bargaining and mutual forum selection, the violation itself marked by
the “terms may change any time without notice to you” phrasing of the
contract, (3) has not conducted the required arbitration when the contract
(Terms of Service) changes for over one billion users, including tens of
millions of permanently suspended users who were likewise subject to a
fundamental breach of contract by the Defendant, including Plaintif`f`, (4) has
ignored the fact that Plaintiff` filed Pro Se and In Forma Pauperis, which
Courts have long held to be the standard for “gravely difficult” litigation. IFP
status was granted by this Court, which means that the Court recognizes the
“grave difficulty” of the financial situation of the Plaintif`f`, who additionally is
self-represented and thus, in addition to being poor, is traveling primarily by
bicycle and/or public transportation to file, upwards of 40 miles per trip (to
and from his home in northern Scottsdale, Arizona), must also handle his own
casework in spite of his lack of formal legal education and/or training. This

Court has twice denied Plaintiff‘s request to file pleadings electronically.

 

 

 

 

\OOO\IO\Ul-I>IJJI\))-‘

l\)l\)l\)[\)[\)l\)l\)[\)[\)h-*v-‘P-*>-*»-¢>-¢»-d>-¢»-ar-\
OO\]O\LJ`l-PUJNV_‘O\OOO\]C\LJ`I-I>WNHO

 

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 3 of 1

Page § of ll

III. ARGUMENT

2. In 13, Plaintiff` makes the following claims which directly refute the
claims made by Defendant in 22. which the Defendant does not challenge.

3. ln item #14 of 13, Plaintiff claims that “Defendant admitted that it
was a First Amendment protected public forum in at least one Court, and that
the tweets of elected officials and candidates are also public forums.” The
Court in KFAC v. Trump (l : l7-cv-05205) ruled these claims to be true. In
accordance with this ruling, Defendant has no right to select jurisdiction when
its contract does not apply to the forum in question. Public jurisdiction
constitutes a textbook Federal Question, and when a Federal Question arises, it
shall be answered in the Venue where the majority of the events occurred - in
this case, in the District ofArizona, where 13 was filed in accordance with 28
U.S.C. § 1391(b)(2).

4. In #20 of ]3, Plaintiff sets out the grounds for the gravamen of the
Breach of Contract complaint, the Third Cause of Relief as follows: “Horton v.
Horton, 254, Va. 111/115 (1997) states that the party who commits a material
breach of contract first is liable. Defendant committed the first breach(es). The
provisions of the contract itself are unconscionable and/or illusory as
Defendant retains the unilateral right to terminate “at any time for any or no
reason”. In re: Zappos. com (3:12-cv-00325) found similar contracts to be
illusory. Any accusations of user liability are null/moot. Defendant is wholly
liable for harm it has incurred against over 500 million users.

Defendant is also wholly liable for specific harm against the Plaintiff`, who is
entitled to significant damages.” The Defendant does not attempt to refute the
claim which the Plaintiff` has made and evidenced. Thus, the Court must rule
that Twitter's “Terms of Service” contract in entirety, including the forum

selection clause, is unenforceable and unconscionable

 

 

 

\OOO\`|O\U`l-l>u)[\))-\

l\)[\)l\)l\)l\)l\)l\)[\)[\)»~)-)-\»-\)-l»-e»-\»-a,_.p_~
OO\IO\Ul-LL)JNl--\O\OOO\IO\UILL»JN*_‘O

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 4 of 1

Page of ll

Additionally, Plaintiffs claim that the contract itself is unconscionable does
indeed contest the Defendant's claim of presumption of enforceability in
whole. As Zappos, supra demonstrated, the presumption of enforceability
relies upon the conscionability of the contract. In both documents 22 and 23,
Defendant admits that the contract, including the forum selection clause,
changed without notice to Plaintiff`, Without the opportunity for bargaining or
mandatory arbitration, and as a direct result of the whims of the Defendant to
change their contract unilaterally “at any time for any or no reason”, and even
provides sworn testimony to this effect. Defendant incorrectly claims that fair
bargaining happened while admitting that it did not. Not only does the
Defendant fail to address the claim, Defendant has admitted to the violation in
question by providing the in flagrante delicto inculpatory evidence in 23
directly to this Court. The sworn testimony states that the language of the
contract, as Well as the contract itself, have changed over time without
arbitration No evidence of even a semblance of an attempt to conduct
arbitration or bargaining with Plaintiff has been provided by the Defendant,
nor does an arbitration/bargaining provision exist within the contract (another
sign of unconscionability from Zappos, supra). The differences between the
contract provisions shown in #5 and #6, as well as Exhibits C and D of 23 are,
by themselves, enough to constitute an unconscionable contract and a Breach
of Contract by the Defendant. Likewise, the Court must treat this as a direct
admission of a fundamental Breach of Contract by the Defendant. Since the
year 2008, Twitter's contract has changed no less than twice annually, for no
less than 22 total changes without any maj or arbitration or bargaining between
parties regarding the contract. Indeed, if arbitration/bargaining were conducted
in accordance with the law, it would be a massive headline on the front page of
every news website in United States of America due to the public interest of

tens of millions of suspended and/or censored users.

 

 

 

 

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 5 of 11
Page 5 of 11

1 5. Titan Indemnz'ty Co. v. Hooa', 895 So. 2d 138 (Mz'ss. 2004) sets forth

2 the standards that must be met for Plaintiff to correctly resist Defendant's

3 invocation of the forum-clause, “1. Its incorporation into the contract was the

4 result of Haud, undue influence or overweening bargaining power;

5 2. The selected forum is so gravely difficult and inconvenient that the resisting
6 party Will for all practical purposes be deprived of its day in court; or

7 3.` The enforcement of the clause would contravene a strong public policy of

8 the forum in which the suit is brought, declared by statute or judicial decision.
9 MS Bremen v. Zapata O#-Shore Co., 407 U.S. ], ]2-13, 92 S. Ct. 1907, ] 91 4,
10 1916-1917, 32 L. Ed. 2d 513 (1972). Although Zapata is an admiralty case, its
ll standard has been widely applied to forum selection clauses generally

12 Manetli~Farrow, Inc. v. Gucci America, Inc., 858 P.`Za' 509, 512 (9th

13 Cir. 1988). ” Plaintiff has shown via Zappos, supra that Defendant has unilateral
14 “overweening” bargaining power, including over the forum-clause. The

15 American Bar Association holds that proceeding Pro Se is “difficult, at best”

l 6 (https ://www.americanbar.org/content/dam/aba/administrative/delivery_legal_s
17 ervices/ls_del_wyominglawyerethicallyspeaking.pdf) and that adding In

18 Forma Pauperis status to that should, in the mind of Court and reasonable

19 reader, equate to “grave difficulty”. Furthermore, the question posed in 3 is

20 which forum Would be more in the interest of the public. “Governments derive
21 their just powers from the consent of the governed.” (Arizona Constitution,

22 Preamble) In this case, the public interest of over one billion total users,

23 including tens of millions who have been censored, deverified or suspended by
24 Twitter, illustrates that the public policy of the Venue of the District ofArizona
25 is superior to that of the requested forum. Thus, Plaintiff meets all three

26 requirements set forth in Titan, supra, even though the legal requisite only

27 requires for one of the three criteria to be fulfilled in order to resist the forum-
28 clause.

 

 

 

 

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 6 of 11
Page 6 of 11

l 6. F ederal Courts, according to Zappos, supra, have held that “if a party
2 retains the unilateral, unrestricted right to terminate the arbitration agreement,
3 it is illusory and unenforceable, especially where there is no obligation to

4 receive consent from, or even notify, the other parties to the contract. See

5 Douglas v. Johnson Real Estate lnvestors, LLC, 470

6 F.`App'x 823, 825 ( 11 th Cir. 2012). ("Because the employee handbook allowed
7 Johnson to unilaterally modify the arbitration procedures without notifying

8 Douglas, the agreement to arbitrate was illusory and invalid."); Morrz'son v.

9 Amway Corp., 51 7 F3d 248, 25 7-58 (finding arbitration agreement illusory
10 and unenforceable where defendant held unilateral authority to amend or

11 eliminate the arbitration program); Dumais v. Am. GolfCorp., 299 E 3d 1216,
12 1219 (10"' Cir. 2002) ("We join other circuits in holding that an arbitration

13 agreement allowing one party the unfettered right to

14 alter the arbitration agreement's existence or its scope is illusory."); Penn v.

15 Ryan’s Family Steak Houses, lnc., 269 E3d 753, 759-61 (7th Cir. 2001 )

16 (denying motion to compel arbitration where agreement was illusory because
17 one party had "sole, unilateral discretion to modify or amend"); Floss v. Ryan's
18 Family Steak Houses, Inc., 211 F.' 3d 306, 315-316 (6"’ Cir. 2000) (arbitration
19 agreement Was "fatally indefinite" and illusory because employer "reserved the
20 right to alter applicable rules and procedures without any obligation to notify,
21 much less receive consent from," other parties); Hooters of Am., lnc. v.
22 Phillz'ps, 1 73 F.3d 933, 939 (4th Cz`r. 1999) (holding that employer's ability to
23 modify rules "in whole or in part" without notice to employee renders

24 arbitration agreement illusory); Grosvenor v. Qwest Corp., 854 F Supp. 2d

25 1021, 2012 U.S. Dist. LE)HS 23472, 2012 WL 602655 (D. Colo. 2012)
26 ("Because Qwest reserved an unfettered

27 ability to modify the existence, terms and scope of the arbitration clause, it is
28 illusory and unenforceable.");

 

 

 

 

_ Thus, Defendant's arguments fall short of the established criteria, and they

 

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 7 of 11

Page 7 of ll

Harrz's v. Blockbustel; Inc., 622 F.'Supp.2d 396, 398-99 (N.D. Tex. 2009)
(arbitration clause in internet video purchase agreement illusory because
defendant reserved the right to alter the terms of the agreement at any time by
giving notice to the consumer); Snow v. BE & K Constr. Co. 126 FSupp.Za' 5,
14-15 (D. Me. 2001 ) (holding arbitration agreement

illusory and unenforceable because employer "reserve[d] the right to modify or
discontinue [the arbitration] program at any time"); Trumbull v. Century Mktg.
Corp., 12 FSupp.Zd 683, 686 (N.D. Ohio 1998) (finding no binding arbitration
agreement where "the plaintiff would be bound by all the terms of the
handbook while defendant could simply revoke any term (including the
arbitration clause) whenever it desired. Without mutuality of obligation, a
contract cannot be enforced.").” This similar phrasing exists in Defendant's
Terms of Service/arbitration contract as the ability to amend the Terms of
Service “constantly”, “at any time, for any or no reason”, at Defendant's “sole
discretion”. To add irony, this phrasing itself has changed over 22 times in the
scope of Defendant's continual, unilateral, non-mutual altering of its contracts
to avoid arbitration, Defendant uses the phrase “constantly evolving”, but in a
legal context this means the Terms of Service are “constantly changing”,
which is far beyond the scope of a legitimate and enforceable contract, when

the contract itself admits it is modified on a minute-by-minute basis.

should be dismissed outright
IV. MOTION TO COMPEL

7. Based on the evidence provided within these memoranda this Court
should immediately compel the Defendant via the Proposed Order, which is

attached. Plaintiff certifies good faith effort under F ed R. Civ P. 37.

 

 

 

\DOO\]O\U`l-I>-L»Jl\))--\

[\)NNNNNNNN)-¢»-\»-r-\)-¢»-¢)_¢)-\r-lr-‘
OO\]O`\Ul-D~Wl\)l-‘O\DOC\]O\UILWNF_‘O

 

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 8 of 11

Page 8 ofll

V. ADDITIONAL SUPPLEMENTAL lVIEMORANDUM REGARDIN`G
THE PROPOSED ORDER

8. Plaintiff has served all current documents multiple times to Defendant
in compliance with this Court.

9. Defendant has not engaged Plaintiff in regards to the Mandatory
Initial Discovery Pilot, nor provided any of the requested discovery documents
to either the Plaintiff or the Court. Plaintiff has made multiple requests to the
Defendant to arrange the Rule 26 Case Management Conference (meet-and-
confer), without any effort by the Defendant to comply.

10. Defendant initially had different named counsel, Mr. Ryan Mrazik of
Perkins Coie LLP, who signed the Waiver of Summons on Defendant's behalf,
yet Was not entered to appear.

11. Defendant is engaged in textbook dilatory conduct by signing a
waiver allowing the summons to be served within this Venue/Jurisdiction and
subsequently requesting that the Venue/Iurisdiction be changed. 22 is an
attempt by the Defendant with an “improper motive... to delay an adverse
`udgment.” (San Bernardino ley. Hosp. v. Meeks, 187 Cal. App. 3D 457
(1986), quoting In re Marriage of F laherly , 31 Cal.3a' 63 7 (1982)). The
Defendant cannot meet the grounds for a Stay of Discovery, “(1) whether the
stay applicant has made a strong showing that he is likely to succeed on the
merits; (2) whether the applicant will be irreparably injured absent a
stay; (3) whether issuance of the stay will substantially injure the other parties
interested in the proceeding; and (4) where the public interest lies.” (U S.
S.E.C. v. Cz`tz`group Glob. Mkts. 1nc.,6 73 F.'3d 158, 162 (2a' Cz`r: 2012) (quoting
Hilton v. Braunskz'll, 481 U.S. 770, 776 (1987)). Defendant has no claim to
injury via the Venue/Jurisdiction and no regard for the Plaintiff s interest.
Public interest clearly lies with the Plaintiff, who is one of tens of millions of

affected users.

 

 

 

Case 2:18-CV-Ol714-DGC Document 27 Filed 11/05/18 Page 9 of 11

Page 9 er 11

1 VI. RULE 37 CERTIFICATION

2 12. Plaintiff certifies that multiple Good Faith attempts were made,

3 swiftly, to comply with the MIDP and negotiate outside of the judiciary.

4 Plaintiff communicated with Mr. Ryan Mrazik, counsel working on behalf of
5 Defendant, over 6 times between 10/19/18 and 10/30/18. The nonresponsive

6 nature of Defendant's counsel can be shown by the fact that multiple contact

7 attempts were required for simple confirmation that Defendant had received

8 document service, including the Amended Complaint, MIDP requests and

9 requests to meet-and-confer. Defendant's counsel confirmed that they have

10 received all emails including multiple requests to meet-and-confer, and have
11 not done as much as to issue a simple reply regarding the Case Management
12 Conference or other non-judicial solutions. Discussions were held in plain

13 English which did not “[parrot] statutory language” but were attempts to

14 “meaningfully discuss” the M]DP process (Shujj‘le Master; lnc. v. Progressive
15 Games, lnc. 1 70 F.`R.D. 166 (D. Nev. 1996)). In fact, Defendant initiated the

16 process of communication by requesting a Waiver of the Summons (a non-

17 judicial solution), prior to shifting position when discovery and conference

18 were requested and becoming non-communicative It can be evidenced that the
19 Defendant's counsel received the communications and declined to further the
20 conversation, and thus the correct decision given the immediacy of the MIDP
21 timeline (Case Management Conference prior to 12/3/2018, M]DP hearing on
22 12/13/2018) and the Defendant's decision to attempt to change

23 Venue/1 urisdiction in order to avoid the discovery process is for the Court to
24 compel the Defendant's immediate participation Defendant has now had

25 access to the MlDP pleadings for several weeks. If the Defendant continues to
26 refuse to comply with the Mandatory Initial Discovery Pilot, sanctions should
27 be imposed under Fed R. Civ. P. 37.

28

 

 

 

 

Case 2:18-CV-01714-DGC Document 27 Filed 11/05/18 Page 10 of 11

\OOO\]O\U`I-l>~L».)[\))-\

I\)l\)l\)l\)[\)[\)l\)l\)l\)b-\)-‘)-\r-l)-‘)-\)-)-l»-at-‘
OO\]O\U‘|-LUJI\)*_*O\OOO\]O\U`|-PWN*_*O

 

Page 10 of 11

VII. REQUEST FOR HEARING

13. Plaintiff requests a hearing for Oral Argument with regards to the
Proposed Order and Defendant's Motion to Transfer.

VIII. PROPOSED ORDER

Upon a review and consideration of Plaintiffs Proposed Order regarding
Jurisdiction, Venue and Enjoinment, it is, this __ day of 2018,
hereby,

ORDERED that the Jurisdiction and Venue are this District of Arizona
Court in the State ofArizona,

ORDERED that the Defendant immediately comply with the
Mandatory Initial Discovery Pilot and provide all requested discovery
documents to the Plaintiff`,

ORDERED that, as the Court has found Defendant'S contract “Terms of
Service” unconscionable, Defendant is enjoined from modifying or enforcing
the current contract, and must create a new contract Which is conscionable,
bilateral, and cognizable under all applicable laws,

ORDERED that Defendant shall immediately unsuspend, uncensor, and
reverify any/all suspended, censored or verified accounts, and restore all
tweets which they have deleted, other than tweets Which have been deleted at
the request of the users who created them,

ORDERED that Defendant shall reHain from any future suspensions,
censorious actions, deverifications or deletion of user postings “tweets”,

ORDERED that within 15 days of this action, Defendant shall provide
full evidence of its compliance to this Court. If additional time is required to
provide full evidence, partial evidence can be submitted and a request for

additional time to comply can be heard by the Court.

 

 

 

Case 2:18-CV-01714-DGC Document 27 Filed 11/05/18 Page 11 of 11
Page 11 of 11

DATED: November 5, 2018 M%;
/

Craig R. Brittain
8625 E. Sharon Dr.
Scottsdale, AZ, 85260
(602) 502-5612

craig@brittainforsenate.com

\OOO\IO\U'l-l>l)~)[\.)»-a

)_\
C>

craigrbrittain@gmail.com

[\-) [\) l\) I\)rl\) l\) I\) l\.) [\) )-‘ )-\ b-\ )-‘ r-\ )-\ r-\ )-‘ »_a
OO\]O\LALL)J[\)F_‘O\COO\]O\\J`|-PWN’_‘

 

 

 

 

